DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejections of claims under 35 U.S.C. 102 and 103
Applicant's arguments filed 15 March have been fully considered but they are not persuasive.
Regarding independent claim 1, Applicant argues that “Damiani does not teach any cooperation of the locking member 50 and the pin during the locking and unlocking operation of the second part 15. Therefore, the pin is irrelevant to the locking and unlocking operation of the second part 15, and the pin and the locking member 51 of Damiani are two different and independent structures” (Remarks page 8). Examiner respectfully disagrees. Paragraph [0055] of Damiani teaches “the locking members 50 to move the locking member 50 from a locking position to an unlocking position to unlock the second part 15 relative to the first part 11” so the pin is being used to facilitate the locking and unlocking. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the structural connections of the locking member 50, the second part 15 and the support member 30 of Damiani are different from the structural connections of the fixing holder, the armrest tube and the frame of the present application” and “Applicant believes that the locking member 50 and one of the locking member 51 and the pin of Damiani cannot be respectively regarded as the fixing holder and the engaging pin of the present application, and the aforementioned inventive features of the amended claim 1 are not disclosed by Damiani” (Remarks page 9)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In other words, 
Regarding claim 6, Applicant argues that “in Damiani, the button housing for housing the button is fixed on the second part 15 and cannot rotate relative to the second part 15. On the other hands, claim 6 recites "a housing rotatably installed on the armrest tube". Therefore, claim 6 is not disclosed by Damiani” (Remarks page 9). Examiner respectfully disagrees. As shown in Figures 1 and 5, the housing 60 is installed on the tube 15, which pivots as shown in Fig. 5. Therefore, the housing rotates when the tube 15 rotates. 
Regarding Applicant’s arguments throughout the remarks that “Damiani does not provide any other detailed structure of the releasing member in the specification, nor in the drawings”, Examiner respectfully disagrees because all numbered elements are present within the drawings. 
Regarding claim 13, Applicant argues that “the button housing is not inclined relative to a moving direction of the second protrusion 272, and the inclined button housing does not drive any component to move when the second protrusion 272 is operated” (Remarks page 10). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “when the button body is operated, the inclined surface is inclined relative to a moving direction of the button body for driving the inserting pin to move along another direction different from the moving direction of the button body”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Damiani US 20170238721 A1, hereinafter Damiani.
	Re Claim 1, Damiani teaches:
	A child accommodating apparatus (at least [Abstract] “baby crib”.) comprising: 
a frame (at least Fig. 1 and [0025] “an upper frame 10”.); an armrest tube rotatably connected with the frame (at least Figs. 1 and 5 element 15 and [0037] “the second part 15 is pivotally coupled with the support members 30 to move reversibly from a first position (FIGS. 1-4) to a second position (FIGS. 5-8) to move the second part 15 relative to the first part 11”.); and 
an armrest rotating mechanism for rotating the armrest tube (at least Figs. 1-2 element 33), the armrest rotating mechanism comprising: 
an engagement device disposed between the armrest tube and the frame and for positioning the armrest tube relative to the frame (at least Figs. 1-2 element 70), the engagement device comprising:
a fixing holder fixed on the frame (at least Figs. 5-6 element 50), a positioning groove being formed on the fixing holder (at least Figs. 5-6 element 51. It is noted that element 51 is directed towards a pin, and there must be a groove present that the pin fits within.), and the armrest tube being pivoted to the fixing holder (at least Figs. 5-6); 
an engaging pin engaged with the positioning groove (at least Figs. 5-6 element 51. It is noted that element 51 is directed towards a pin, and there must be a groove present that the pin fits within.); and 
an operation device disposed on the armrest tube and connected with the engagement device, wherein the operation device is operated to disengage the engaging pin from the positioning groove to disengage the armrest tube from the frame (at least Figs. 1-2 element 60 and [0053] “releasing members .
Re Claim 2, Damiani teaches:
The child accommodating apparatus of claim 1 (detailed with respect to claim 1), wherein the engagement device further comprises: 
a transmission member connected to the engaging pin and the operation device (at least Figs. 5-6 element 16); 
wherein the operation device is operated to drive the transmission member to disengage the engaging pin from the positioning groove (at least Figs. 1-2 element 60 and [0053] “releasing members 60 are provided to release the locking members 50 to unlock the second part 15 from the support members 30 in the first position and allow the second part to move into the second position”.).
Re Claim 3, Damiani teaches:
The child accommodating apparatus of claim 2 (detailed with respect to claim 2), wherein the engagement device further comprises: 
a sliding member fixed on the engaging pin (at least Figs. 5-6 element 50 and [0053] “locking members 50 to lock the second part 15 relative to the support members 30 in the first position”.); and a resilient member disposed between the armrest tube and the sliding member (at least Figs. 5-6 element 16b and [0050] ‘second portions 16b extending perpendicularly to the first portions 16a and joined with the first portions 16a through curved portions 16c”.), the transmission member being connected to the sliding member and the operation device (at least Figs. 5-6 elements 16 and 16a).
Re Claim 4, Damiani teaches:
The child accommodating apparatus of claim 1 (detailed with respect to claim 1), wherein the positioning groove comprises: 
a groove portion (at least Figs. 5-6 element 51. It is noted that element 51 is directed towards a pin, and there must be a groove present that the pin fits within.); and 
a plurality of restraining portions positioned at two terminal ends of the groove portion, the engaging pin being configured to move in the groove portion and to be restrained at one of the plurality of restraining portions (at least Figs. 5-6 element 70 and [0056] “Preferably stop members 70 are provided to stop the second part 15 in the second position. According to one embodiment, the stop members 70 comprise a stop surface formed on the opposed sections 16 of the second part 15 and configured to abut against a stop surface formed on the coupling members 33, 34. The stop surface of the second part 15 may be formed in a pin or hook”.).
Re Claim 5, Damiani teaches:
The child accommodating apparatus of claim 1 (detailed with respect to claim 1), wherein the engagement device further comprises: 
a restoring member installed on the fixing holder, an end of the restoring member abutting against the fixing holder, and another end of the restoring member abutting against the armrest tube (at least Figs. 5-6 element 70 and [0056] “Preferably stop members 70 are provided to stop the second part 15 in the second position. According to one embodiment, the stop members 70 comprise a stop surface formed on the opposed sections 16 of the second part 15 and configured to abut against a stop surface formed on the coupling members 33, 34. The stop surface of the second part 15 may be formed in a pin or hook”. It is noted that the restoring member taught by Damiani element 70 is the same as the restraining portion of claim 4 because element 70 stops the rotation of the armrest tube in either direction. Therefore, when the armrest is rotated back to its starting position, it is restored.).
Re Claim 6, Damiani teaches:
The child accommodating apparatus of claim 2 (detailed with respect to claim 2), wherein the operation device comprises: 
a housing rotatably installed on the armrest tube (at least Fig. 2 element 15 and [0049] “The second rod-like element 15 is U shaped and comprises two opposed sections 16 coupled at opposite sides”.); a driving groove disposed on the housing (at least Fig. 3 element 61 and [0055] “the releasing members 60 comprise a button 61 manually operable by a user and a releasing device (not shown) connecting the button 61 to the locking members 50 to move the locking member”. It is noted that there must be a groove to house the button.); and an inserting pin engaged with the driving groove and connected with the transmission member (at least Fig. 3 element 61 and [0055] “the releasing members 60 comprise a button 61 manually operable by a user and a releasing device (not shown) connecting the button 61 to the locking members 50 to move the locking member”.).
Re Claim 7, Damiani teaches:
The child accommodating apparatus of claim 6 (detailed with respect to claim 6), wherein an end of the inserting pin abuts against the driving groove, and the driving groove drives the inserting pin and the transmission member when the housing is rotated (at least Fig. 3 element 61 and [0055] “the releasing members 60 comprise a button 61 manually operable by a user and a releasing device (not shown) connecting the button 61 to the locking members 50 to move the locking member”. It is noted that there must be a groove to house the button.).
Re Claim 8, Damiani teaches:
The child accommodating apparatus of claim 6 (detailed with respect to claim 6), wherein an extension direction of the driving groove is inclined relative to a horizontal direction (at least Fig. 6 element 15,17, which shows the incline when rotated), and an extension direction of the inserting pin is substantially perpendicular to a plane whereon the driving groove is located (at least Fig. 2 element 60, which shows the perpendicular to the vertical dotted plane X-X. In other words, the groove is going into the plane X-X).

Re Claim 11, Damiani teaches:
The child accommodating apparatus of claim 2 (detailed with respect to claim 2), wherein the operation device comprises: a housing fixed on the armrest tube (at least Fig. 3 element 60); 
a button body up and down movably installed on the housing and the armrest tube (at least Fig. 3 element 61 and [0055] “a button 61 manually operable by a user”, in other words, pushed up and down.); and an inserting pin selectively engaged with the button body and connected with the transmission member (at least Fig. 3 and [0055] “the releasing members 60 comprise a button 61 manually operable by a user and a releasing device (not shown) connecting the button 61 to the locking members 50 to move the locking member”. It is noted that the pin is selectively engaged when the button is pressed (not shown on the Fig.).).
Re Claim 12, Damiani teaches:
The child accommodating apparatus of claim 11 (detailed with respect to claim 11), wherein a sliding groove is formed on the armrest tube, and the inserting pin is movably disposed in the sliding groove (at least Fig. 3 element 61 and [0055] “the releasing members 60 comprise a button 61 manually operable by a user and a releasing device (not shown) connecting the button 61 to the locking members 50 to move the locking member”. It is noted that there must be a groove to house the button.).
Re Claim 14, Damiani teaches:
The child accommodating apparatus of claim 11 (detailed with respect to claim 11), wherein the button body comprises an operation portion exposed outside the housing and for pulling the button body along a locking direction (at least Fig. 1 element 61).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Damiani in view of Yang US 20160198864 A1.
Re Claim 9, Damiani teaches:
The child accommodating apparatus of claim 6 (detailed with respect to claim 6), wherein the operation device further comprises: 
Damiani does not explicitly teach:
a button body left and right movably accommodated in the housing and partially exposed outside the housing; 
a locking pin connected with the button body; and 
a positioning hole positioned on a side of the housing, the locking pin being configured to protrude out of the housing so as to engage with the positioning hole.
However, Yang teaches:
a button body left and right movably accommodated in the housing and partially exposed outside the housing (at least Fig. 2 and [0029] “a button 27”.); 
a locking pin connected with the button body (at least Fig. 2 and [0029] “The button 27 has a first protrusion 271 and a second protrusion 272”.); and 
a positioning hole positioned on a side of the housing, the locking pin being configured to protrude out of the housing so as to engage with the positioning hole (at least Fig. 2 and [0029] “The first protrusion 271 protrudes out of the first hole 236. The second protrusion 272 protrudes out of the second hole 237 and one of the two notches 26 of the housing 24 selectively”.).

Re Claim 10, the combination of Damiani and Yang teaches:
The child accommodating apparatus of claim 9 (detailed with respect to claim 9). 
Damiani does not explicitly teach:
further comprising a leaf spring installed inside the button body.
However, Yang teaches:
further comprising a leaf spring installed inside the button body (at least Fig. 2 and [0029] “a first spring 28”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the button taught by Damiani with the button taught by Yang because both are directed towards the same field of endeavor of buttons within a child accommodating device and doing so involves combining a known technique (providing a button having locking pins in the side of the housing as taught by Yang) with a known device (child accommodating device taught by Damiani) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “Each fixing member has a button and a spring. The 
Re Claim 13, Damiani teaches:
The child accommodating apparatus of claim 11 (detailed with respect to claim 11). 
Damiani does not explicitly teach:
wherein an inclined surface interfering with the inserting pin is disposed on the button body, 
a restraining groove is positioned at a terminal end of the inclined surface, and 
the inserting pin is configured to move along an unlocking direction relative to the inclined surface towards the restraining groove so as to be inserted into the restraining groove for achieving an unlocking status.
However, Yang teaches:
wherein an inclined surface interfering with the inserting pin is disposed on the button body (at least Fig. 2, which shows the entire button housing is inclined.), 
a restraining groove is positioned at a terminal end of the inclined surface (at least Fig. 2 element 24 and [0029] “a housing 24”.), and 
the inserting pin is configured to move along an unlocking direction relative to the inclined surface towards the restraining groove so as to be inserted into the restraining groove for achieving an unlocking status (at least Fig. 2 and [0029] “The second protrusion 272 protrudes out of the second hole 237 and one of the two notches 26 of the housing 24 selectively”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the button taught by Damiani with the button taught by Yang because both are directed towards the same field of endeavor of buttons within a child accommodating device and doing so involves combining a known technique (providing a button .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached on M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE SUN/Examiner, Art Unit 3673  
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        5/4/2021